


2011 EQUITY INCENTIVE PLAN OF SYNIVERSE CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement") is entered into as
of this 25th day of February, 2015 (the "Grant Date") by and between Syniverse
Corporation (the "Company") and Stephen C. Gray (the "Recipient").


AGREEMENT


In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereby agree as follows:


ARTICLE 1
DEFINITIONS


1.1Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings specified below. All
capitalized terms used in this Agreement without definition shall have the
meanings ascribed in the Plan.


(a)"Contractual Obligation" means as to any Person, any provision of any
security issued by such Person or any provision of any agreement, lease of real
or personal property, undertaking, contract, indenture, mortgage, deed of trust
or other instrument to which such Person is a party or by which it or any of its
property is bound.


(b)"Governmental Authority" means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial , regulatory or administrative functions of or
pertaining to government, and any corporation or other entity exercising public
functions owned or controlled, through stock or capital ownership or otherwise,
by any of the foregoing.


(c)"Plan" means the 201 1 Equity Incentive Plan of Syniverse Corporation , as
may be amended from time to time.


(d)"Requirements of Law" means, as to any Person, the provisions of the
Certificate of Incorporation and By-laws or other organizational or governing
documents of such Person, and any law, treaty, rule, regulation, right,
privilege, qualification, license or franchise, order, judgment, or
determination, in each case, of an arbitrator or a court or other Governmental
Authority, in each case, applicable to or binding upon such Person or any of its
property (or to which such Person or any of its property is subject) or
applicable to any or all of the transactions contemplated by, or referred to in,
this Agreement.


ARTICLE 2
GRANT OF RESTRICTED STOCK UNITS


2.1    Award of RSUs. Effective as of the Grant Date, the Company hereby grants
to the Recipient an award of 700,000 restricted stock units ("RSUs"), upon the
terms and conditions set forth in the Plan and this Agreement. Each RSU
represents the right to receive one Share as set forth in Section 4.1, at the
times and subject to the conditions set forth herein. However, unless and until
the RSUs become vested, the Recipient will have no right to the payment of any
Shares subject thereto. Prior to the actual delivery of any Shares, the RSUs
will represent an unsecured obligation of the Company, payable only from the
general assets of the Company.


ARTICLE 3
VESTING


3.1    Vesting. Subject to Sections 3.2 and 3.3, the RSUs shall become vested
and non- forfeitable in three




--------------------------------------------------------------------------------




installments as follows:


(a)The first installment shall consist of 40% of the RSUs and shall become
vested on the first anniversary of the Grant Date;


(b)The second installment shall consist of 35% of the RSUs and shall become
vested on the second anniversary of the Grant Date; and


(c)The third installment shall consist of 25% of the RSUs and shall become
vested on the third anniversary of the Grant Date.


3.2    Termination of Employment. In the event of the termination of employment
as an Employee with the Company and its Subsidiaries, the unvested RSUs shall be
automatically forfeited by the Recipient as of the date of such termination of
employment and shall not thereafter become vested.


3.3    Discretionary Vesting. The Administrator may, in its sole discretion,
accelerate the vesting of any portion of the RSUs that has not been forfeited
pursuant to Section 3.2 and has not otherwise become vested pursuant to Section
3.1 or otherwise.


ARTICLE 4
ISSUANCE OF COMMON STOCK


4.1    Issuance of Shares. As soon as administratively practicable following the
vesting of any RSUs pursuant to Section 3 or otherwise, and, in any event,
within sixty (60) days following such vesting (for the avoidance of doubt, this
deadline is intended to comply with the "short-term deferral" exemption from
Section 409A of the Code), the Company shall deliver to the Recipient a number
of Shares equal to the number of RSUs that vest on the applicable vesting date,
unless such RSUs terminate prior to the given vesting date pursuant to Section
3.2. The Recipient hereby agrees that except as required by law, he will not
disclose to any Person other than the Recipient's spouse and/or tax or financial
advisor (if any) the grant of the RSUs or any of the terms or provisions hereof
without the prior approval of the Administrator , and the Recipient agrees that,
in the discretion of the Administrator , the RSUs shall be forfeited if the
Recipient violates the non-disclosure provisions of this Section 4.1. In
connection with the grant of the RSUs, the Recipient shall cause his spouse, if
any, to execute the consent attached hereto as Exhibit A as soon as practicable
following the Grant Date.


4.2    Conditions to Issuance of Stock Certificates.


(a)The Administrator may, in good faith in the reasonable exercise of its
discretion, take whatever additional actions it deems appropriate to effect
compliance by the Company and the Recipient of the Securities Act, the Exchange
Act and any other federal or state securities laws or regulations, including,
without limitation, placing legends on share certificates pursuant to Section
4.2(b) or otherwise. A certificate of shares will be delivered to the Recipient
at the Company' s principal place of business following the issuance of Shares
under Section 4.1 or the Company may, in the Administrator 's discretion, retain
physical possession of the certificate until such time as the Administrator
deems appropriate. In lieu of the delivery of certificates, evidence of
ownership in the Shares may be evidenced by the book­ entry method. The Company
shall not have any liability to the Recipient for any delay in the delivery of
certificates issued in respect of the Shares. Notwithstanding the above, the
Company shall not be required to issue or deliver any certificate or
certificates for Shares issued or otherwise evidence ownership in another form
(e.g., book entry) prior to fulfillment of all of the following conditions:


(i)The admission of such Shares to listing on any and all stock exchanges on
which such class of stock is then listed;


(ii)The completion of any registration or other qualification of such Shares, or
the determination of exemption from registration or qualification, under any
state or federal law or under




--------------------------------------------------------------------------------




the rulings or regulations of the Securities and Exchange Commission or any
other governmental regulatory body, which the Administrator shall, in good
faith, in the reasonable exercise of discretion, deem necessary or advisable;
and


(iii)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in good faith, in the
reasonable exercise of its discretion, determine to be necessary or advisable.


(b)To the extent the Company delivers a certificate of shares pursuant to
Section 4.2(a), such certificate will bear the following legend (or one to
substantially similar effect):


"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR STATE SECURITIES
LAWS AND CANNOT BE OFFERED, SOLD, OR TRANSFERRED IN THE ABSENCE OF REGISTRATION
OR EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS AND REGULATIONS PROMULGATED THEREUNDER. THE SHARES REPRESENTED
BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE REGISTERED OWNER HEREOF FOR
INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY
DISTRIBUTION THEREOF IN VIOLATION OF THE SECURITIES ACT. THE SHARES MAY NOT BE
SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT
FROM REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAWS, OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR IN
A TRANSACTION OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE
SECURITIES LAWS."


"ANY SALE OR OTHER TRANSFER, PLEDGE OR HYPOTHECA TION ("TRANSFER") OF THIS
SECURITY IS RESTRICTED BY THE TERMS OF THE MANAGEMENT STOCKHOLDERS AGREEMENT
DATED APRIL 6, 2011, AS AMENDED OR AMENDED AND RESTATED AND IN EFFECT, BY AND
AMONG THE COMPANY AND THE OTHER PARTIES THERETO AND MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE THEREWITH."


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE RECIPIENT


The Recipient hereby represents and warrants with respect to the RSUs granted
pursuant to this Agreement, as of the date hereof, as follows:


5.1    Authorization . The Recipient has the necessary authority and capacity to
enter into and perform his obligations under this Agreement.


5.2    Noncontravention. The execution, delivery and performance of this
Agreement by the Recipient and the consummation of the transactions contemplated
hereby, do not and will not (a) violate any Requirements of Law applicable to
the Recipient , or (b) result in a material breach or default under any of the
Contractual Obligations of the Recipient, or under any order, writ, judgment,
injunction , decree, determination or award of any Governmental Authority, in
each case applicable to the Recipient or the Recipient's properties .


5.3    Binding Effect. This Agreement has been duly executed and delivered by
the Recipient, and this Agreement constitutes the legal, valid and binding
obligations of the Recipient, enforceable against the Recipient in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy , insolvency, or




--------------------------------------------------------------------------------




similar laws affecting the enforcement of creditors ' rights generally or by
equitable principles relating to enforceability.


5.4    Governmental Authorization; Third Party Consent. No approval, consent,
compliance, exemption, authorization, or other action by, or notice to, or
filing with, any Governmental Authority or any other Person in respect of any
Requirements of Law, and no lapse of a waiting period under any Requirements of
Law, is necessary or required in connection with the execution, delivery or
performance by the Recipient (including, without limitation, the acquisition of
the RSUs (or the Shares issuable thereunder) or enforcement against the
Recipient of this Agreement or the transactions contemplated hereby.


5.5    Broker's, Finder's or Similar Fees. There are no brokerage commissions,
finder's fees or similar fees or commissions payable in connection with the
transactions contemplated hereby based on any agreement, arrangement or
understanding with the Recipient or any action taken by the Recipient. The
Company shall not be liable for any costs or expenses incurred by or on behalf
of the Recipient in connection with this Agreement or the transactions
contemplated hereby.


5.1    Securities Law Representations.


(a)The Recipient is receiving the RSUs (and will receive the Shares) for
investment for his own account and not with a view to, or for resale in
connection with, the distribution or other disposition thereof, other than as
contemplated hereby.


(b)The Recipient has been given the opportunity to obtain any information or
documents which he deems necessary to evaluate the merits and risks related to
his investment in the RSUs (and the Shares issuable thereunder) and to verify
the information received, and the Recipient's knowledge and experience in
financial and business matters are such that he is capable of evaluating the
merits and risks of his receipt of the RSUs (and the Shares issuable
thereunder).


(c)The Recipient's financial condition is such that he can afford to bear the
economic risk of holding the RSUs (and the Shares issuable thereunder) for an
indefinite period of time and has adequate means for providing for the
Recipient's current needs and contingencies and to suffer a complete loss of his
investment in the RSUs (and the Shares issuable thereunder).


(d)The Recipient hereby consents to the placement of a restrictive legend as
contemplated herein and by the Stockholders Agreement.


(e)The Recipient is an "accredited investor," as that term 1s defined m
Regulation D under the Securities Act.


ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents and warrants to the Recipient, as of the date
hereof, as follows:


6.1    Organization, Good Standing, Corporate Power and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted. The Company is
qualified to transact business and is in good standing in each jurisdiction
where it is required to be so qualified, except where the failure to be so
qualified would not have a material adverse effect.


6.2    Authority; Binding Effect. The Company has the reqms1te corporate power
and authority to enter into and deliver this Agreement, perform its obligations
herein, and consummate the transactions contemplated hereby. This Agreement is a
valid, legal and binding obligation of the Company enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally and subject to general principles of
equity.




--------------------------------------------------------------------------------






6.3    No Conflicts. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will result in any
material violation of (a) the charter and by-laws of the Company, and (b) any
applicable law, ordinance, rule or regulation or any applicable order of any
court or Governmental Authority, which violation , conflict or default would
have a material adverse effect on the business, assets, properties, financial
condition or results of operations of the Company or on the ability of the
Company to perform its obligations hereunder.


6.4    The Shares. The Shares, when issued and delivered in accordance with the
terms and for the consideration set forth in this Agreement , will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than (a) restrictions on transfer under applicable state and federal securities
laws, (b) the terms and conditions of the Plan and the Stockholders Agreement
and (c) liens or encumbrances created by or imposed by the Recipient.


6.5    No Broker Fees. The Company has not employed any investment banker,
broker or finder or incurred any actual or potential liability or obligation,
whether direct or indirect, for any brokers' fees or finders' fees in connection
with the transactions contemplated by this Agreement , for which the Recipient
will be liable.


ARTICLE 7
TAXATION


7.1    Withholdings. Whenever the RSUs become vested pursuant to Section 3 or
are settled in Shares pursuant to Section 4, the Company shall notify the
Recipient of the amount of tax, if any, which must be withheld by the Company
under all applicable federal, state and local tax laws. The Recipient agrees to
make arrangements with the Company to (a) remit a cash payment of the required
amount to the Company or (b) authorize the deduction of such amount from the
Recipient 's compensation. Notwithstanding the prior sentence, the Company
shall, upon the Recipient's request, accept surrender of a whole number of
Shares issued hereunder (or other Shares held by the Recipient) having a Fair
Market Value, determined as of the date the amount of tax to be withheld is to
be determined pursuant to the Code or other applicable law (the "Tax Date"), not
in excess of the minimum of tax required to be withheld by law (or such lower
amount as may be necessary to avoid variable award accounting) to cover all or a
portion of the applicable withholding taxes (with the remainder paid pursuant to
the preceding sentence). Request for such surrender shall be made in writing in
a form acceptable to the Administrator and shall be subject to the following
restrictions: (i) the election must be made on or prior to the applicable Tax
Date and (ii) once made, the election shall be irrevocable as to the particular
Shares for which the election is made. Any adverse consequences to the Recipient
arising in Connection with the share withholding procedure set forth in this
Section 7.1 shall be the sole responsibility of the Recipient.


ARTICLE 8
MISCELLANEOUS


8.1    The Plan and Stockholders Agreement. The RSUs issued pursuant to this
Agreement shall also be subject to the terms and conditions of the Plan. Any
Shares issued pursuant to this Agreement shall also be subject to the terms and
conditions of the Plan and the Stockholders Agreement. Prior to the issuance of
any Shares hereunder, the Recipient shall execute a joinder or other appropriate
document (as determined by the Company) to become a party to the Stockholders
Agreement. In the event of a conflict between the terms of this Agreement and
the Plan or the Stockholders Agreement, the terms of the Plan or the
Stockholders Agreement shall control.


8.2    Rights as Stockholder. Neither the Recipient nor any person claiming
under or through the Recipient will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares that may become deliverable
hereunder unless and until such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered in
certificate or book entry form to the Recipient.


8.3    Amendment and Waiver. This Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Administrator or the Board; provided that, except as




--------------------------------------------------------------------------------




provided by Section 8.1 of the Plan, neither the amendment , modification,
suspension nor termination of this Agreement shall, without the consent of the
Recipient, materially impair any rights or obligations under the RSUs.


8.4    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


8.5    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


8.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law principles of any jurisdiction.


8.7    Severability. If any one or more of the prov1s1ons contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired.


8.8    Entire Agreement. This Agreement , together with the Stockholders
Agreement and the Plan, is intended by the parties hereto as a final expression
of their agreement and is intended to be a complete and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth herein or therein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.


8.9    Further Assurances. Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.


8.10    Recipient Representation; Not a Contract of Service. The Recipient
hereby represents that the Recipient 's execution of this Agreement and
participation in the Plan is voluntary and that the Recipient has in no way been
induced to enter into this Agreement in exchange for or as a requirement of the
expectation of service with the Company or any of its Subsidiaries. Nothing in
this Agreement or in the Plan shall confer upon the Recipient any right to
continue as a Service Provider or shall interfere with or restrict in any way
the rights of the Company or its Subsidiaries, which are hereby expressly
reserved, to discharge the Recipient at any time for any reason whatsoever ,
with or without cause except pursuant to an employment or consulting agreement
executed by and between the Company and the Recipient and approved by the Board.


8.11    Conformity to Securities Laws. The Recipient acknowledges that the Plan
and this Agreement is intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule l 6b-3. Notwithstanding anything
herein to the contrary, the Plan, the Stockholders Agreement and this Agreement
shall be administered, and the RSUs are granted, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.


8.12    Data Privacy Consent. As a condition of the RSU grant, the Recipient
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this paragraph by and
among, as applicable, the Company and its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing the Recipient's
participation in the Plan. The Recipient understands that the Company and its
Subsidiaries and Affiliates hold certain personal information about the
Recipient , including the Recipient's name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all restricted stock units or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the




--------------------------------------------------------------------------------




Recipient 's favor, for the purpose of implementing, managing and administering
the Plan (the "Data"). The Recipient further understands that the Company and
its Subsidiaries and Affiliates may transfer the Data amongst themselves as
necessary for the purpose of implementation , administration and management of
the Recipient's participation in the Plan, and that the Company and its
Subsidiaries and Affiliates may each further transfer the Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. The Recipient understands that these recipients may be
located in the Recipient 's country, or elsewhere, and that the recipient's
country may have different data privacy laws and protections than the Recipient'
s country. The Recipient understands that he may request a list with the names
and addresses of any potential recipients of the Data by contacting his local
human resources representative. The Recipient authorizes such recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Recipient
's participation in the Plan, including any requisite transfer of such Data as
may be required to a broker or other third party with whom the Recipient may
elect to deposit any Shares. The Recipient understands that the Data will be
held only as long as is necessary or appropriate to implement, administer, and
manage the Recipient's participation in the Plan. The Recipient understands that
he may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the
Data, or refuse or withdraw the consents herein in writing, in any case without
cost, by contacting his local human resources representative. The Recipient
understands that refusal or withdrawal of consent may affect the Recipient's
ability to participate in the Plan. For more information on the consequences of
refusal to consent or withdrawal of consent, the Recipient understands that he
may contact his local human resources representative.


8.13    Section 409A. It is the intention of the parties that the prov1s 1ons of
this Agreement comply with the requirements of the short-term deferral exception
of Section 409A of the Code and Treasury Regulations Section 1.409A-1(b)(4).
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the requirements or
limitations of Section 409A of the Code applicable to such short­ term deferral
exception, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of
Section 409A of the Code and the Treasury Regulations thereunder that apply to
such exception. Notwithstanding anything to the contrary in the Plan or this
Agreement , in no event shall any liability for failure to comply with the
requirements of Section 409A of the Code be transferred from the Recipient or
any other individual to the Company or any of its Affiliates or any of their
respective employees or agents pursuant to the Plan, this Agreement or
otherwise.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement or caused this Agreement to be executed and delivered by their
authorized representatives as of the date first above written.
















SYNIVERSE CORPORATION
 
By: /s/ JAMES A. ATWOOD JR.
James A. Atwood Jr.
Chairman
 
 
RECIPIENT
 
By: /s/ STEPHEN C. GRAY
Stephen C. Gray





























































--------------------------------------------------------------------------------






EXHIBIT A


CONSENT


As the undersigned spouse of the Recipient, I hereby acknowledges that I have
read that certain Restricted Stock Unit Award Agreement by and between my spouse
and the Company and dated as of February 25, 2015 (the "Restricted Stock Unit
Agreement"), the Plan and the Stockholders Agreement (collectively, the
"Agreements"), and that I understand their contents. I am aware that the
Agreements provide for the repurchase of the Shares issuable thereunder under
certain circumstances and impose other restrictions on the transfer of such
Shares. I agree that my spouse's interest in such Shares are subject to the
Agreements and any interest I may have in such Shares shall be irrevocably bound
by the Agreements and further that my community property interest, if any, shall
be similarly bound by the Agreements.


I am aware that the legal, financial and other matters contained in the
Agreements are complex and I am free to seek advice with respect thereto from
independent counsel. I have either sought such advice or determined after
carefully reviewing the Agreements that I will waive such right.


Capitalized terms used in this consent and not defined herein shall have the
meanings given to such terms in the Restricted Stock Unit Agreement.




